Citation Nr: 0401197	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with 
respect to the denial of entitlement to Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 determination of the VA 
Regional Office (RO) in Manila, Philippines, that the 
appellant had not filed a timely notice of disagreement (NOD) 
to the prior denial of her claim of entitlement to VA death 
benefits.  


FINDINGS OF FACT

1.  On January 24, 2000 and by an affirming November 27, 2000 
follow-up, the appellant was informed that her claim for VA 
death benefits was denied; she was advised of her appellate 
rights, including that there was a one year time limit for 
filing a NOD.

2.  The RO received the appellant's NOD to the January (and 
November 2000) determination(s) on March 7, 2002.  


CONCLUSION OF LAW

A timely NOD as to the denial of entitlement to VA death 
benefits was not filed, and the Board lacks jurisdiction to 
consider that matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify claimants includes the 
duty to tell them what evidence, if any, they are responsible 
for submitting to substantiate their claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), the Board concludes that VA notification 
requirements are satisfied.  In a February 2003 statement of 
the case, the RO informed the appellant of the controlling 
law and regulations, and of what the record showed.  As this 
appeal requires a strictly legal determination, there is no 
reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating her 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of timelinessis complete; the critical facts are 
determined by what was already received for the record (and 
when).

In a determination/notice dated January 24, 2000, the 
appellant was advised by the RO that her claim for VA death 
benefits was denied based on her deceased spouse's lack of 
qualifying military service.  In a letter received by the RO 
in August 2000, she reported that the notification of the 
January 2000 determination had been mailed to an individual 
who apparently forgot to forward it to her.  In the letter, 
she provided a current mailing address to which she requested 
the RO send all subsequent communications, and she submitted 
additional evidence in support of her claim.  

The January 2000 decision was then confirmed and continued by 
a determination dated November 27, 2000.  The RO notified the 
appellant of the decision continuing the denial of her claim 
by mailing her a copy of the decision along with an 
explanation of her appellate rights (VA Form 4107), to the 
address she had provided as current in her August 2000 letter 
to the RO.  The record reflects that the copy of the November 
2000 determination and the explanation of the appellant's 
appellate rights was not returned to the RO as undeliverable.  

On March 7, 2002, the RO received the appellant's NOD to the 
January 24, 2000, denial of her claim.  In the NOD, she wrote 
"[p]lease consider this letter as my notice of appeal to 
whatever it should be directed."  In August 2002, the RO 
advised her that her NOD could not be accepted since it was 
not timely filed, and the appellant appealed that 
determination.  In a VA Form 21-4138 received by the RO in 
June 2002, the appellant essentially acknowledged that she 
did not file the NOD in accordance with the instructions 
given her on the VA Form 4107 notice of appellate rights.  
She requested that her NOD to the January and November 2000 
decisions be accepted because she had not received copies of 
said determinations because she had frequently changed 
residences as a result of illness.  

Whether a notice of disagreement was timely filed is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).  If a 
claimant fails to timely file a NOD, the Board has no 
jurisdiction in the matter, and must reject the application 
for review on appeal.  This is not a matter within the 
Board's discretion; the timeliness standards for filing a NOD 
are prescribed by law and regulation.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms, 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.302(a).
The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office. 38 C.F.R. § 20.300.  Generally, a claimant, or his or 
her representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
on year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(a).  

Here, the appellant's NOD was received on March 7, 2002.  She 
does not contest that fact.  She asserts that she did not 
actually receive notice of the January 2000 determination.  
Although the notice was mailed to her then address of record, 
in fact her assertion is not inconsistent with the record.  
In August 2000 correspondence she inquired about her claim, 
indicating that she was aware that the recipient had not 
forwarded correspondence to her, and that such correspondence 
was lost.  Subsequently, however, (on November 27, 2000) the 
RO made a follow-up determination on her claim.  She was 
notified of the determination at the address she had provided 
in August 2000.  As noted above, her NOD was then received on 
March 7, 2002.  Consequently, even calculating the time limit 
for filing a NOD from the November 2000 determination, the 
NOD was not timely.  In fact, the appellant concedes that 
fact. 

The Board has also considered whether there was any 
additional written communication from the appellant or her 
representative expressing disagreement in the interim.  The 
earliest communication from the appellant was received by the 
RO in May 2000, in which the she merely requested that she be 
informed of the status of her claim.  Absent a timely NOD, 
the Board is without jurisdiction to adjudicate the claim.  
The law and regulations are controlling.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  




ORDER

The appeal to establish that the appellant timely filed a NOD 
with January and November denials of entitlement to VA death 
benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



